Case 2:18-cv-03724-SJF-AKT Document 30 Filed 03/20/19 Page 1 of 1 PageID #: 229


HKP|                 HARFENIST KRAUT & PERLSTEIN LLP

                                                                                    STEVEN J. HARFENIST
                                                                                          DIRECT TEL.: 516-355-9630
                                                                                         DIRECT FAX: 516-355-9601
                                                                                       SHARFENIST@HKPLAW.COM


                                                   March 20, 2019
VIA ECF
Hon. Sandra J. Feuerstein
United States District Court
Eastern District of New York
100 Federal Plaza
P.O. Box 9014, Courtroom 910
Central Islip, New York 11722-9014

       Re:     Edward Kranepool v. Beckett Auctions, LLC d/b/a Goodwin & Co.
               Docket No. 18-cv-03724-SJF-AKT

Dear Judge Feuerstein:

         We represent plaintiff, Edward Kranepool, in the above matter. This matter is currently
schedule for a jury trial on April 29, 2019. Due to Mr. Kranepool’s scheduled kidney transplant
surgery on the same day, it is requested that the trial be adjourned until a date as soon as the Court
is available after July 15, 2019.

       As the Court may be aware, Mr. Kranepool has been waiting for a kidney transplant for
some time. On March 19, 2019, he was advised by his transplant team at Hackensack University
Medical Center that a kidney is available and that his transplant will be on April 29, 2019.

       It is our understanding that a 60-day recovery period should be more than sufficient for Mr.
Kranepool to fully participate in a trial. As that period would fall shortly before July 4th weekend,
we are requesting a trial date shortly thereafter.

        We appreciate the expedited trial date the Court provided the parties in this matter and
regret the necessity to ask the Court to adjourn it. But under these unique circumstances, a request
for a short adjournment was deemed necessary.

       The Court’s attention to this matter is greatly appreciated.

                                                   Respectfully submitted,
                                                   HARFENIST KRAUT & PERLSTEIN, LLP

                                           By:     ______Steven J. Harfenist_____
                                                     Steven J. Harfenist
SJH/
                   3000 Marcus Avenue, Suite 2E1                2975 Westchester Avenue, Suite 415,
                      Lake Success, NY 11042                           Purchase, NY 10577
               T – 516.355.9600 F – 516.355.9601               T – 914.701.0800 F – 914-708-0808.
